DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection related to 35 USC § 101 regarding to claims 1-20 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Krughoff US 2014/0114674 A1 in view of Bhattacharyya et al. (Bhattacharyya) US 2021/0065091 A1
In regard to claim 1, Krughoff disclose A system for dynamically scoring aspects of a data object, the system comprising: ([0021] produce a score for service provider based on data)
a processor; and a memory including instructions that, when executed by the processor, cause the processor to: ([0174][0175] processor)
receive a first data object indicating: ([0042] [0049] [0058]-[0060] [0162]-[0170] Fig. 11, 1102 ,1104, 1110  use data and selected it )
a first value associated with a first value type, the first value corresponding to a first weight value; ([0049][0058]-[0060] [0092][0101]-[0131] [0162]-[0170] Fig. 11, data corresponding to the weight, a filter is used to change the breadth of the calculation, for example, various data measure and weight is received associated with characteristics and preferences, and are categorized)
a second value associated with the first value type, the second value corresponding to a second weight value; ([0101]-[0131] [0162]-[0170] individual measure with corresponding weight is received associated with characteristics and preferences, and are categorized, based on the filter, the category can be selected which mean the same type of data) 
a third value associated with a second value type, the third value corresponding to a third weight value; ([0101]-[0131] [0162]-[0170] individual measure with corresponding weight is received associated with characteristics and preferences, based on the filter, the category can be selected which mean the same or different types of data) 
a fourth value associated with the second value type, the fourth value corresponding to a fourth weight value; ([0110]-[0131] [0162]-[0170] individual measure with corresponding weight is received associated with characteristics and preferences, based on the filter, the category can be selected which mean the same or different types of data) and 
a fifth value corresponding to a third value type; ([0110]-[0131] [0162]-[0170] individual measure with corresponding weight is received associated with characteristics and preferences, based on the filter, the category can be selected which mean the same or different types of data) and 
determine a first sum of a product of the first value and the first weight value plus a product of the second value and the second weight value; ([0162]-[0170] Fig 11. based on 1116 each standardized measure times weight for that measure) 
generate a first score based on a result of the first sum divided by a sum of the first weight value and the second weight value; [0162]-[0170] Fig 11. based on 1116 1118 sum of weighted measures divided by sum of weights corresponding to the selected measures) 
determine a second sum of a product of the third value and the third weight value plus a product of the fourth value and the fourth weight value; ([0162]-[0170] Fig 11. based on 1116 each standardized measure times weight for that measure) 
generate a second score based on a result of the second sum divided by a sum of the third weight value and the fourth weight value; ([0162]-[0170] Fig 11. based on 1116 1118 sum of weighted measures divided by sum of weights corresponding to the selected measures) and 
determine a first data object score for the first data object based on, at least, the first score, the second score, and the fifth value. ([0162]-[0170] Fig 11. Score is determined 1102 based on combining the first and second scores and other selected measure) 
But Krughoff fail to explicitly disclose “identify, using the first data object 
and the first data object score, data object combinations that include the first data object and at least one other data object, wherein each data object combination has a total    weight value that is less than a weight value of a resource domain; and provide, to a     display, at least some of the identified data object combinations.”
Bhattacharyya disclose identify, using the first data object 
and the first data object score, data object combinations that include the first data object and at least one other data object, wherein each data object combination has a   total weight value that is less than a weight value of a resource domain; and provide , to a display, at least some of the identified data object combinations.([0188][0216]  [0228]-[00240] [0252]-[0257][0262]  Fig. 27 for example, there are procurement, inventory and compliance domains, each has weight less than the total of the three domains, using the identified cost, quality or time and their weights in each procurement, inventory or compliance domain, all data combinations can be identified and displayed on the GUI, Fig. 27)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Bhattacharyya’s data driven system into Krughoff’s invention as they are related to the same field endeavor of data comparing. The motivation to combine these arts, as proposed above, at least because Bhattacharyya’s determining a performance score using AI would help to provide more data comparing into Krughoff’s  system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that determining a performance score using AI would help to provide more intuitive ways to comparing data and therefore to help solve a design thinking process.
In regard to claim 2, Krughoff and Bhattacharyya disclose The system of claim 1, the rejection is incorporated herein.
Krughoff disclose wherein the first data object further indicates a sixth value associated with a fourth value type and a seventh value associated with the fourth value type, the sixth value corresponding to a fifth weight value and the seventh value corresponding to a sixth weight value. ([0110]-[0131] [0162]-[0170] individual measure with corresponding weight is received associated with characteristics and preferences, based on the filter, the category can be selected which mean the same or different types of data)
In regard to claim 3, Krughoff and Bhattacharyya disclose The system of claim 2, the rejection is incorporated herein.
Krughoff disclose wherein the instructions further cause the processor to: determine a third sum of a product of the sixth value and the fifth weight value plus a product of the seventh value and the sixth weight value; and generate a third score based on a result of the third sum divided by a sum of the fifth weight value and the sixth weight value.  [0162]-[0170] Fig 11. based on 1116 1118 sum of weighted measures divided by sum of weights corresponding to the selected measure, based on 1116 1118 sum of weighted measures divided by sum of weights corresponding to the selected measures) 
In regard to claim 4, Krughoff and Bhattacharyya disclose The system of claim 3, the rejection is incorporated herein.
Krughoff disclose wherein the instructions further cause the processor to determine the first data object score further based on the third score. ([0162]-[0170] Fig 11. Score is determined 1102 based on combining the first, second and third scores) 
In regard to claim 5, Krughoff and Bhattacharyya disclose The system of claim 1, the rejection is incorporated herein.
Krughoff disclose wherein the first score corresponds to one of a business valuation and a time criticality. ([0101]-[0130] health plan quality measures, for example)
In regard to claim 6, Krughoff and Bhattacharyya disclose The system of claim 5, the rejection is incorporated herein.
Krughoff disclose wherein the second score corresponds to the other of the business valuation and the time criticality. ([0014][0153] [0101]-[0130] this year, or coming year, for example, yearly or other time period)
In regard to claim 7, Krughoff and Bhattacharyya disclose The system of claim 1, the rejection is incorporated herein.
Krughoff disclose wherein the fifth value corresponds to an amount of effort associated with execution of a project associated with the first data object. ([0146]-[0148] amount of subsidized premium calculating the cost of insurance plan, etc., for example)
In regard to claim 8, Krughoff and Bhattacharyya disclose The system of claim 1, the rejection is incorporated herein.
Krughoff disclose wherein the instructions further cause the processor to generate a report comprising, at least, the first data object score and at least one other data object score, wherein the first data object score and the at least one other data object score are organized on the report according to a dynamically generated order.  ([0162]-[0170] [0196]  display the selected measures and the results quality scores are ranked and sorted) 
In regard to claim 9, Krughoff and Bhattacharyya disclose The system of claim 8, the rejection is incorporated herein.
Krughoff disclose wherein the instructions further cause the processor to output, to a display, the report. ([0162]-[0170] Fig. 11 display the selected measures on a display) 
In regard to claims 10-18 , claims 10-18  are method claims corresponding to the system claims 1-9 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1-9 .
In regard to claims 19-20 , claims 19-20  are apparatus claims corresponding to the system claims 1+8, 9 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 1+8, 9.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 filed on 9/14/2022 have been considered but are moot because the arguments do not apply to the current rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20100057645 A1 	2010-03-04	 Lauritsen

System And Method For Decision Support

Lauritsen disclose Embodiments of the present invention use a construct referred to herein as a "choicebox" to support choice-making within a conceptual choicespace. The choicebox allows the identification of one or more options, one or more factors, and one or more perspectives for a particular choice. Each choice is associated with one or more categories. The options, factors, and perspectives are logically mapped to imagined x, y, and z axes and can be envisioned and graphically represented as a three-dimensional assessment matrix or box. Within the context of the present invention, choiceboxing is the activity of deliberating about a choice using such matrices. Choiceboxes are built and manipulated using software that renders their data into visual and interactive form. They serve as shareable places for collaborative deliberation… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143